Title: To George Washington from Robert R. Livingston, 8 January 1781
From: Livingston, Robert R.
To: Washington, George


                        
                            Dear Sir
                            ClerMount 8th Jany 1781
                        
                        While our governments are weak, & unsettled, so much depends upon the opinion of the people that It
                            can not be improper for the principal director of the military force of the country to be intimately acquainted with the
                            sentiments of its inhabitants, & the State of the country, at least so far as they may affect his resources. I
                            therefore make no other appology for mentioning the discontents which are daily spreading in this State, than my fear that
                            your Excellency should remain ignorant of them, or receive them from those who may perhaps view them less seriously than
                            they deserve. Your Excellency is sensible that the great burdens which the war imposed on this state, have hithero been
                            borne with unexampled alacrity, while the army were regularly paid; & the staff departments furnished with money,
                            the people could patiently submit to the restrictions which the wants of the army rendered it in some measure
                            necessary to impose upon our commerce For tho’ it turned the ballance of trade with their neighbours against them,
                                yet the money expended in the State enabled them to pay that ballance. But since this has ceased to
                            be the case, & the troops & staff are without money, the few articles this State are obliged to purchase
                            has deprived it of all its paper currentcy & the scarcity of paper keeping down the exchange has lead the specie after
                            it. In this situation the people called upon for taxes, find themselves without the means of paying, And I am fully
                            pirsuaded could the whole money of the State be collected it would not amount to £20,000. in specie or an equivalent in paper
                            even at 40 for one. Wheat is at present the only currentcy of the country & the quantity of this is much less than the
                            sanguine wishes of people have lead them to believe—When the Assesments are delivered (And they are daily coming in) many
                            farmers in this part of the country will not have a sufficientcy left for the bread of their families, independent of what
                            is necessary for the paymt of their mechanicks whom they have no other means of satisfying, tho’ I have some reason to
                            believe that it has not fall’n quite so heavily elsewhere. The low price of wheat may be considered as a proof of plenty,
                            but may be better accounted from the scarcity of money, & the apprehention which every man who has more than is
                            necessary for his own consumption, has that it will be taken from him by force.
                        In addition to this the people have been greatly harrassed by military duty on their frontier &
                            burthened with fugitives from that part of the State which was desolated by the enimy.
                        Sore & dissatisfied their discontents begin to break out in complaints against their
                            rulers in committees, & instructions &c. which besides being dangerous symptoms, serve to
                            weaken the hands of government, & render it highly imprudent to risk their authority by making any new demands, at
                            least till they can convince the people that the requisitions from other states are complied with.
                        Your Excellency may probably ask, why I enter into a detail of evils, to which, it is out of your power to
                            apply a remidy, & which it can not be less painful to you to hear than to me to write? For tho our many miraculous
                            escapes & the justice of our cause have forbid me in any situation of our affairs to despond yet I freely confess
                            that the prospect before us appears to me more gloomy than at any past period, And nothing but a firm reliance on that
                            providence, which has conducted us thro’ innumerable difficulties, would give me room to expect any thing but ruin from a
                            famished army, a discontented people, an exhausted treasury, & a lax government.
                        But what I have more immediately in view in writing this letter is to induce your
                            Excellency; after haveing assertained the facts by yr own inquiry; to state to congress the danger they may incur by
                            relying, as they do, too much upon the exertions of this State.
                        The unhappy prejudices which the executive power of Pennlvania has conceived against this State, induces
                            thim to under rate its exertions, & to believe that its resources are infinitely greater than they realy are. And
                            of course to be more remiss in furnishing supplies, as in pressing on those of other States than their attachment to the
                            cause of liberty would otherwise permit them to be.
                        Your Excellencys supplies in this State can  Only be drawn from two counties, & a
                            small part of a third. one of these has already send considerable quantity of Wheat & flour to the french troops,
                            & West point, the others have in part been ravaged by the enimy, and both together do not contain much more
                            cultivated land than the county of Bucks in Pennlvania. Tryon County is in a great measure desolated by the enimy,
                            & the supplies that may be drawn from the county of Albany exclusive of 5000 bushs. of wheat which is gone or is
                            daily going to West point from the Manor of Livingston, will hardly suffice to supply the refugees from
                            the frontiers & the troops now to the Northward till next may. The spring
                            will undoubtedly open with inroads of the enimy from Canada, in which case I fear
                            that it will be almost impossible to collect supplies for the maintenance of such a body of militia or
                            other troops as are absolutely necessary to prevent the enimies’ possessing themselves of the small
                            remnant of this State. From the counties in the Northeast part of this State, we have not the means of drawing any supplies
                            should they be able to afford them. These Sir are serious truths, which those who are intimately acquainted with the
                            situation of this impoverished State will readily acknowledge.
                        Your Excellency by representing them in time may possibly render congress, and the neighbouring states, so
                            sensible of them, as to rouse them to exertions which may free you from embarassments which I am persuaded must other wise
                            press upon you at the opening of the ensuing campaign, or at least transfer all censure to where it ought to be. Common
                            prudence directs that the supplies of a state surrounded by the enimy, & the scenes of war, should
                            remain as a magazine in case of emergentcy That its inhabitants should be treated with the greatest
                            tenderness, as their discontents are most dangerous, and there are numberless inconveniences to which they are peculiarly
                                subject. These considerations have hithero had too little weight, & I
                            dread the effect that the neglect of them may have upon our officers.
                        I will not add to this letter by appologizing for the length of it. Your Excellency will,
                            I am persuaded, find nothing blameable, even tho’ the subject shd appear unimportant, in the effort
                            which the heart naturally makes to lesten its pressures, by discovering, where its confidence is
                            unbounded, what lays most heavy on it. I have the honor to be With the highest esteem & respect Your Excellencys
                            Most Obt Hum: Servt
                        
                            Rob. R. Livingston
                        
                    